 Case 3:12-cv-04641-N-BQ Document 276 Filed 10/05/18                    Page 1 of 3 PageID 9791


                                     UNITED STATES DISTRICT COURT
                                      NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

RALPH S. JANVEY, in his capacity as                  §
Court-appointed receiver for the Stanford            §
Receivership Estate; the OFFICIAL                    §
STANFORD INVESTORS                                   §
COMMITTEE; PAM REED; SAMUEL                          §
TROICE; and MICHOACAN TRUST;                         §
individually and on behalf of a class of all         §       CIVIL ACTION NO. 3:12-cv-04641-N
others similarly situated,                           §
                           Plaintiffs,               §
                                                     §
v.                                                   §
                                                     §
GREENBERG TRAURIG, LLP;                              §
HUNTON & WILLIAMS, LLP; AND                          §
YOLANDA SUAREZ,                                      §
                Defendants.                          §

                          PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE
                                TO FILE AMENDED COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

          NOW COME Plaintiffs, Ralph S. Janvey, in his capacity as the Court-Appointed

Receiver for the Stanford Receivership Estate, Pam Reed, Samuel Troice, and Michoacan Trust

individually and on behalf of a class of all others similarly situated, and file this Unopposed

Motion for Leave to File Amended Complaint.

                                          Certificate of Counsel

          1.        Counsel for Defendants are unopposed to this motion.

                                         MOTION FOR LEAVE

          2.        Plaintiffs seek leave to amend to (1) drop OSIC as a Plaintiff; 2) drop Hunton &

Williams as a defendant; and (3) clarify the Receiver’s damages.




4816-2075-1473.1/40936/0102/090518
Case 3:12-cv-04641-N-BQ Document 276 Filed 10/05/18                     Page 2 of 3 PageID 9792


          3.        To avoid the continuing delay and needless expense of arguing about assignability

of claims, the Receiver seeks to amend the Complaint so that the Receiver rather than OSIC

asserts all claims. Because Plaintiffs have settled with Hunton & Williams, the Receiver is

dropping it from the amended Complaint. Finally, the Plaintiffs seek to clarify their damages

theory.

          4.        Leave to amend should be freely given, Robertson v. Plano City of Texas, 70 F.3d

21, 22 (5th Cir. 1995), unless there is a reason justifying denial, such as: (1) undue delay; (2) bad

faith or dilatory motive by the party seeking leave to amend; (3) repeated failure to cure

deficiencies by amendments previously allowed; (4) undue prejudice to the opposing party by

virtue of allowance of the amendment; or (5) futility of amendment. Martin’s Herend Imports,

Inc. v. Diamond & Gem Trading U.S. Co., 195 F.3d 765, 770 (5th Cir. 1999). None of these

reasons exist here.

          5.        For these reasons, Plaintiffs seek leave to file the Amended Complaint attached

hereto as Exhibit “A.”

                                               PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that this

Court grant leave to file the Amended Complaint.




                                                    2
4816-2075-1473.1/40936/0102/090518
Case 3:12-cv-04641-N-BQ Document 276 Filed 10/05/18                  Page 3 of 3 PageID 9793


Respectfully Submitted,

NELIGAN LLP                                        CASTILLO SNYDER
By: /s/ Douglas J. Buncher                         By: /s/ Edward C. Snyder
Douglas J. Buncher                                 Edward C. Snyder
dbuncher@neliganlaw.com                            esnyder@casnlaw.com
Republic Center                                    Jesse R. Castillo
325 N. St. Paul, Suite 3600                        jcastillo@casnlaw.com
Dallas, Texas 75201                                700 N. St. Mary’s, Suite 405
Telephone: (214) 840-5320                          San Antonio, Texas 78205
Facsimile: (214) 840-5301                          Telephone: (210) 630-4200
                                                   Facsimile: (210) 630-4210

                                                   CLARK HILL STRASBURGER
                                                   By: /s/ Judith R. Blakeway
                                                   Judith R. Blakeway
                                                   judith.blakeway@clarkhillstrasburger.com
                                                   2301 Broadway
                                                   San Antonio, Texas 78215
                                                   Telephone: (210) 250-6004
                                                   Facsimile: (210) 258-2706

                                                   By: /s/ David N. Kitner
                                                   David N. Kitner
                                                   david.kitner@clarkhillstrasburger.com
                                                   901 Main Street, Suite 4400
                                                   Dallas, Texas 75202
                                                   Telephone: (214) 651-4300
                                                   Facsimile: (214) 651-4330

                                                   ATTORNEYS FOR PLAINTIFFS


                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 5th day of October, 2018, the foregoing Motion was served on
all counsel of record via the Court’s ECF system.

                                                     /s/ Judith R. Blakeway
                                                     Judith R. Blakeway




                                               3
4816-2075-1473.1/40936/0102/090518
